Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 13, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  160894                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  In re C. C. KEERL, Minor.                                        SC: 160894                         Elizabeth T. Clement
                                                                   COA: 349384                        Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   Oakland CC Family Division:
                                                                   17-853574-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the January 23, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 13, 2020
           p0310
                                                                              Clerk